Citation Nr: 1213235	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 





ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  In that rating decision, the RO declined to reopen the previously denied claim because no new and material evidence had been received. 

As a matter of history, the RO first denied the Veteran's claim service connection for bilateral sensorineural hearing loss in November 2004.  In that decision, the RO determined that that evidence of record did not show that the Veteran's bilateral sensorineural hearing loss was incurred during service, or that it was otherwise related to his period of service.  The Veteran did not appeal and that decision became final.  The Veteran sought to reopen his claim in October 2008.

In a December 2009 statement of the case (SOC), the RO appears to have addressed the matter on a de novo basis.  However, for purposes of establishing jurisdiction, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board has re-characterized the issue accordingly to reflect the procedural status of this claim to reopen the previously denied claim.

In January 2011, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder. 

In April 2011, the Board remanded the matter to the RO via the Appeals Management Center (AMC) for additional development.  The Board instructed the RO to provide the Veteran with a new VA audiology examination in order to obtain a medical opinion that considered the converted audiometric findings from his May 1965 separation examination report.  The record reflects that the requested development has been completed, and as such, there is no need for any further action in order to comply with the Board's April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied the claim for service connection for bilateral sensorineural hearing loss because the evidence failed to show that the Veteran's hearing loss disability was incurred in service or that it was otherwise related to service.  The Veteran did not appeal that decision, and it became final. 

2.  Since November 2004, VA has not received additional evidence that relates to the an unestablished fact (nexus to service) that is necessary to substantiate the claim for service connection for bilateral sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  The RO's November 2004 decision that denied the claim of service connection for bilateral sensorineural hearing loss became final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the RO's November 2004 decision, VA has not received new and material evidence to reopen the claim for service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the general notice for the underlying service connection claim, the VCAA requires that the Secretary look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate the unestablished element(s) required to award service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The Appellant must also be notified of what constitutes both "new" and "material" evidence pertaining to the unestablished element(s) in order to reopen the previously denied claim.  Id. 

Here, VA sent letters to the Veteran in December 2008 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  Specifically, in the letter, the RO advised the Veteran of the basis for the previous denial of the claim, and of what types of evidence constituted both "new" and "material" evidence that was necessary to reopen the denied claim.  The RO noted what evidence and information the Veteran was required to provide, and what evidence and information that VA was required to provide.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For the reasons above, the Board finds that VA substantially complied with the specific notice requirements for claims to reopen based on new and material evidence.  VA provided the Veteran with medical examination in December 2009 and May 2011 in conjunction with his petition to reopen.  Pursuant to the Board's April 2011 remand directives, the May 2011 VA examiner considered and discussed whether the Veteran's bilateral sensorineural hearing loss was etiologically related to his service after converting his May 1965 audiogram thresholds.   The Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that no prejudice to the appellant will result from an adjudication of the matter on appeal.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).





2.  Petition to Reopen a Previously Denied Claim Based on New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service connection for bilateral sensorineural hearing loss. 

The Veteran's claim for service connection was originally denied by the RO in a November 2004 rating decision.  The Veteran did not appeal, and the rating decision became final.  38 C.F.R. § 20.1103.  In October 2008, the Veteran initiated the current petition to reopen his claim for service connection for bilateral sensorineural hearing loss.  

Subsequently, in a February 2009 rating decision, the RO declined to reopen the claim.  The Board notes that the RO appears to have reopened the Veteran's claim for service connection for bilateral sensorineural hearing loss and decided the claim on the merits in December 2009.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim. 

Under current VA law, "new" evidence is defined as evidence that has not been previously submitted to the agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since the last final disallowance of a claim on any basis for its newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence received subsequent to the last final decision in this case is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

A review of the applicable law pertaining to service connection for bilateral sensorineural hearing loss is helpful in determining whether the Veteran has submitted any new and material evidence.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

In November 2004, the RO found that the Veteran had a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, but the record failed to show that the disability was incurred during service or that it was otherwise related to his period of service.  Essentially, the RO found that evidence showed that the bilateral hearing loss disability first manifested decades after his separation from service, and that there was no evidence showing the hearing loss disability was otherwise related to his period of service.  The Veteran did not appeal and the November 2004 decision became final.  38 U.S.C.A. § 7105(b) and (c).  

A review of the facts available at the time of the last final decision in November 2004 is useful in applying the rules to reopen a claim.  The Veteran's service records showed his military occupational specialty (MOS) was an auto mechanic.  The Veteran's service treatment records do not show any complaints of, treatment for, or diagnosis of any hearing loss or ear-related disorder.  The May 1965 report of examination prior to separation showed that the Veteran's ears were evaluated as normal.  The examination report also contained audiogram results which showed the unconverted pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 0, 0, 0, N/A, 0 decibels in the right ear and 0, 0, 0, N/A, 15 decibels in the left ear.  On the associated report of medical history, the Veteran denied any history of running ears or hearing loss during his period of service. 

Post-service treatment records included VA treatment records dated between 1996 and 2004 that show the Veteran sought treatment for ear-related problems, including diagnoses of otitis media and otitis externa, but not for any loss of hearing acuity.  A July 2007 hearing loss questionnaire showed that the Veteran indicated that he was first diagnosed with hearing loss by VA audiologist sometime between 1998 and 2000. 

The record also contained the report of an October 2004 VA audiology examination that showed that the Veteran had current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The VA examiner noted that although the Veteran had some noise exposure during his period of service and he claimed that he first noticed hearing problems during his service, the findings contained in the May 1965 separation examination report were within normal limits.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to his period service. 

The record in 2004 also contained the Veteran's lay statements regarding his exposure to acoustic trauma during service and his contention that his current hearing loss was related to that such exposure.  He also asserted that he had been informed by VA hearing specialist that his hearing loss was due to inservice acoustic trauma.  

All of the above reported evidence was on file at the time of the last final decision in November 2004.  In order for the Board to reopen the appellant's claim for service connection, the Board must find that there is some new and material evidence submitted since November 2004.   To be "new", this evidence must not be redundant of that which was already on file in 2004.  To be "material", this new evidence must relate to an unestablished fact necessary to substantiate the claim.  Here, that unestablished fact is a nexus to service, and material evidence would be evidence that shows the Veteran's bilateral hearing loss disability was incurred during his period of service, or that it is otherwise related to his period of service.  Further, this new and material evidence must raise a reasonable possibility of substantiating the claim. 

Since November 2004, the RO received the following evidence in conjunction with the Veteran's claim: additional VA treatment records starting in 2000; the report of a May 2011 VA audiology examination; and testimony and various statements from the Veteran.   

The additional VA treatment records contain a July 2000 notation that shows the Veteran presented with a long history of bilateral hearing loss of approximately 30 years, greater on the left than on the right.  Findings from audiogram conducted on the date of the examination revealed findings of mild to moderately severe hearing loss on the right and of mild to severe hearing loss on the left, but with excellent speech discrimination scores bilaterally.  Subsequent VA treatment records show that the Veteran was fitted for hearing aids due to the severity of his hearing loss.  

The RO provided the Veteran with a VA audiology examination in December 2009.  The audiometric results at that time continued to reveal hearing loss disability as defined by 38 C.F.R. § 3.385; however, the VA examiner provided a negative medical nexus opinion regarding the etiology of the Veteran's hearing impairment.  
In May 2011, pursuant to the Board's April 2011 remand directive, the Veteran was afforded another VA audiology examination.  In the remand, the Board instructed the VA examiner to provide a medical opinion that considered and discussed whether the Veteran's bilateral sensorineural hearing loss was etiologically related to his period of service after converting his May 1965 audiogram thresholds.  The Board had observed that after converting the values from the old standard (using American Standards Association (ASA) units) to the new standard (International Standard Organization (ISO) units), the findings did show some indication of hearing loss in the left, albeit not a hearing loss disability, and a marked decline in the Veteran's hearing acuity during his period of service.  

Based on a review of the claims folder, including the conversion of the May 1965 audiometric findings, the May 2011 VA examiner concluded that it was less likely than not that the Veteran's bilateral sensorineural hearing loss was related to his period of active service.  The VA examiner noted that the findings from the May 1965 audiology examination revealed normal hearing sensitivity bilaterally.  The VA examiner observed that although there was no indication on the 1965 examination report as to what standard was used for calibration purposes, even after converting the findings to the new standard, all the thresholds continued to show normal hearing range for both ears.  The VA examiner also noted that noise induced hearing loss does not present with a delayed onset and is not progressive in nature.  The May 2011 VA examiner concluded that any deterioration of the Veteran's hearing loss after his separation was not related to noise exposure that occurred during his military service.  Rather, the VA examiner opined that the Veteran's current loss of hearing acuity was related to the effects of aging or any post-service noise exposure.  

Finally, since the last final rating decision in 2004, the Veteran has provided testimony and additional lay statements.  The Veteran testified that he was exposed to extreme noise during his period of service.  He reported that he did not have any hearing problems prior to his enlistment in service, and that he first notice hearing difficulties during his period of service.  The Veteran also testified that he did not have any post-service noise exposure. 
	
After a careful review of the claim file, the Board finds that since the last final decision in November 2004, no new and material evidence has been received to reopen the Veteran's claim.  While the evidence received since November 2004 rating decision was not on file at the time of the last final decision, and therefore constitutes "new" evidence, this evidence is not "material" as to be sufficient to reopen the appellant's claim.  Here, the newly received evidence in this case does not pertain to the unestablished fact (that the Veteran's bilateral hearing loss was manifested during service, within the first year following separation from service, or shown to be otherwise related to his period of service, including his inservice noise exposure) necessary to establish this claim.  

The additional VA treatment records do not provide any material evidence that would be sufficient to reopen the claim.  Essentially, the additional VA treatment records only continue to show that the Veteran received treatment for his loss of hearing acuity and reflect his reported history of long-term hearing problems.  These facts had already been established by the October 2004 VA examination report which showed the Veteran had bilateral hearing loss disability under 38 C.F.R. § 3.385 and contained his reports of experiencing hearing loss problems since his period of service.  Such evidence is redundant of evidence already on file at the time of the last final denial in 2004.

None of the VA additional medical evidence showed the Veteran's current hearing loss disability had manifested during the Veteran's service or within the first year following his separation from service.  The additional VA treatment records do not show that the Veteran had hearing loss disability until three decades after his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Also, none of these VA treatment records provide evidence of a causal link between the Veteran's hearing loss disability and his period of service.  See 38 C.F.R. § 3.303.  As such, these VA treatment records received since 2004 do not constitute material evidence to reopen the claim.

The December 2009 and May 2011 VA medical opinions also are not material to the Veteran's claim because both opinions heavily weigh against the claim and could not raise a possibility of substantiating the claim.  Both VA medical opinions further show that the Veteran's bilateral hearing loss is not related to his period of service.  Both VA examiners found that the Veteran's hearing was within normal limits at the time of his separation from service in 1965.  The May 2011 VA examiner even observed that the findings whether considered under the old or new standard revealed the Veteran's hearing  acuity was within normal range at the time of his separation.  Without a finding of noise induced hearing loss at separation, the May 2011 VA examiner concluded that any deterioration of the Veteran's hearing loss after his separation was not related to any inservice noise exposure.   Rather, the May 2011 VA examiner concluded that the current loss of hearing acuity was related to the effects of aging or any post-service noise exposure.  Both VA medical opinions clearly constitute evidence tending to disprove the Veteran's claim that his current hearing loss disability is in any way related to his period of service, to include his inservice noise exposure.  Neither medical opinion raises a possibility of substantiating the Veteran's claim.

The Board notes that the December 2009 and May 2011 VA medical opinions are new evidence in the sense that they were not of record before the last final decision and that both pertain to the question of whether the Veteran's current hearing loss disability is related to his period of service.  The VA medical opinions, however, are not material because neither of them raises a reasonable possibility of substantiating the Veteran's claim.  The additional evidence does not create the possibility of a link between the Veteran's current bilateral hearing loss disability and his period of service; rather, the evidence strongly supports a finding against the claim.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996) (a physician's general medical statement did not constitute material evidence because it did not create the possibility of a nexus).  The December 2009 and May 2011 VA medical opinions do not constitute new and material evidence, and cannot be used to reopen the claim.  See 38 C.F.R. § 3.156(a). 

Lastly, the Veteran's testimony and lay statements added to the record since 2004, are largely duplicative of previous statements, and they do little more than elaborate on, or repeat, his previous assertions that his current bilateral hearing loss disability is related to his inservice noise exposure.  The record as of the November 2004 rating decision already contained the Veteran's reports of hearing problems since his period of service and his contention that his current hearing loss disability was related to his inservice noise exposure.  Essentially, in his testimony and additional statements since 2004, the Veteran does little more than elaborate on, or repeat, his previous statements in support of his claim that his bilateral hearing loss is related to his inservice noise exposure.  The additional statements are cumulative or duplicative of previous arguments and are insufficient to establish a reasonable possibility of substantiating the claim.

In sum, the additional evidence received since the November 2004 rating decision, denying service connection for bilateral sensorineural hearing loss, does not relate to an unestablished fact (nexus to service) necessary to substantiate the Veteran's previously-denied claim, and the additional evidence received  since the 2004 denial does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Since the additional evidence is not both "new" and "material", the Board finds that the requirements to reopen the appellant's claim have not been met, and that the Board is precluded from reviewing the merits issue de novo.  

The decision here has been made based on the existing records.  If, however, in the future the appellant is able to provide new and material evidence on this issue, the claim may then be reopened and readjudicated based on the receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 



ORDER

New and material evidence has not been received to reopen the claim for service connection for bilateral sensorineural hearing loss, and the petition to reopen the previously denied claim is denied.   




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


